DETAILED ACTION
Response to Amendment
The Amendment, filed on 12/09/2021 has been entered and acknowledged by the Examiner.
Claims 1-20 are pending in the instant application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “A composition comprising a quantum dot,
a dispersing agent for dispersing the quantum dot, a polymerizable monomer comprising a carbon-carbon double bond, an initiator, a hollow metal oxide particulate, and a solvent” including the remaining limitations.
	Examiner Note: Park et al (US PG Pub. No. 2017/0176854, same inventor and assignee, previously cited) teaches the above composition in a color filter without the hollow metal oxide particulate in paragraphs 12-16.
	Sawano (US PG Pub. No. 2009/0195152, previously cited) teaches using scattering particles on a color filter ¶ [0089] and they can be hollow metal oxide ¶ [0098].
	However, Sawano specifically states that the hollow particles are on the color filter to scatter colored light that has already passed thru the color filter (and would not be obvious in the color filter of Park, i.e. (in the composition claimed).).. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DONALD L RALEIGH/           Primary Examiner, Art Unit 2879